Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/16/2022 has been entered.


DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 21, 22, 25-32, 35-37, and 40, as filed 05/16/2022, are currently pending and have been considered below.
Priority is generally acknowledged to 63/064,714 (filed 08/12/2020) and 17/399,571 (filed 08/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Double Patenting
The previously applied double patenting rejection is withdrawn in light of the terminal disclaimer filed 04/25/2022. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21, 22, 25-32, 35-37, and 40 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

--receiving, by an Artificial Intelligence (AI) system, medical data and associated medical metadata into a digital storage device; 
--determining, by the Al system, a quality score for the medical data and the associated medical metadata, the quality score indicating a level of confidence for making a diagnosis based on the medical data and the associated medical metadata; 
--determining, by the Al system, at least one rule, wherein the at least one rule corresponds to at least one condition for execution of the rule by the Al system and at least one receiver; 
--determining, by the Al system, whether the medical data, the associated medical metadata, and/or associated processing matches the at least one condition of the at least one rule based at least in part on the quality score, the associated processing comprising processing by the AI system trained on a training rule and training medical data associated with at least one metadata component, the Al system further being trained to not make the diagnosis based on a low level of confidence indicated by the quality score; and 
--upon determining that the medical data, the associated medical metadata, and/or the associated processing matches the at least one condition based on output from the Al system:
--preventing, by the Al system, the Al system from making the diagnosis based on the quality score indicating the low level of confidence, 
--determining, by the Al system, that an originating center for the medical data or the associated medical metadata lacks expertise to make the diagnosis, and 
--providing, by the Al system and based on determining that the originating center lacks the expertise, the medical data to the at least one receiver of the at least one rule by executing the rule, wherein the at least one receiver is associated with making the diagnosis and is external to the originating center.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like computer-implemented method, nothing in the claims precludes the such as making determinations from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps additionally include methods of organizing human activity, namely managing and routing clinician consultations.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as receiving/sending/determining additional information in claims 22, 25-30, 32, 35, 37, 40, reciting particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
Insignificant extra-solution activity (such as receiving and providing data which is amounts to mere data gathering, see MPEP 2106.05(I)(A))
generally link the abstract idea to a particular technological environment or field of use (such as the use of AI to make determinations, see MPEP 2106.05(h))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Using artificial intelligence to make determinations about diagnoses is well-understood, routine, and conventional as demonstrated by the Wikipedia article on IBM Watson Health (previously cited) which: “There are many diseases out there but there also many ways that AI has been used to efficiently and accurately diagnose them. Some of the diseases that are the most notorious such as Diabetes, and Cardiovascular Disease (CVD) which are both in the top ten for causes of death worldwide have been the basis behind  a lot of the research/testing to help get an accurate diagnosis. Due to such a high mortality rate being associated with these diseases there have been efforts to integrate various methods in helping get accurate diagnosis.” Additionally, He 2019 discusses an “AI-based tools for the diagnosis of lung cancer, esophageal cancer, diabetic retinopathy, and general diagnostic assistance in pathology examinations” (page 35). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Subject Matter Free from Prior Art
Claims 21, 22, 25-32, 35-37, and 40 are novel and nonobvious in view of the prior art. In particular, Sharma and Lindemer disclose techniques for ML-based diagnosis and routing that considers imaging and metadata. Lindemer includes a quality score indicating a level of confidence (i.e., a probability value or score indicating complexity in par. [0032]) “which allows for a more detailed routing of the medical image study data to downstream patient evaluation computing systems,” (par. [0011]). However this combination does not further include the following steps:
--preventing, by the Al system, the Al system from making the diagnosis based on the quality score indicating the low level of confidence, 
--determining, by the Al system, that an originating center for the medical data or the associated medical metadata lacks expertise to make the diagnosis, and 
--providing, by the Al system and based on determining that the originating center lacks the expertise, the medical data to the at least one receiver of the at least one rule by executing the rule, wherein the at least one receiver is associated with making the diagnosis and is external to the originating center.
	Additionally, one of ordinary skill in the art would not have been motivated to expand Sharma and Lindemer to further include the expertise of an originating center or associated medical data and to provide the medical data to a receiver that is external to the originating center.

Response to arguments
Applicant's arguments filed 05/16/2022 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that certain elements of the claimed invention such as “the claimed AI system is further trained to not make the diagnosis based on a low level of confidence indicated by the quality score” are not abstract in Step 2A Prong One (Remarks pages 12-13). The Examiner disagrees because, but for generally linking to the field of AI, the broadest reasonable interpretation of this limitation includes following a rule which can be performed mentally or alternatively is a method of organizing human activity. See MPEP 2106.04(a)(2)(II). The limitation recites insufficient detail of how the score is calculated by the AI system or how the AI system interprets the score to preclude this abstract interpretation.
Applicant argues that any abstract idea is integrated into a practical application in Prong Two because “the AI system performs a set of operations that result in the AI system determining that it cannot make a diagnosis based on a low level of confidence, further determining that an originating center for medical data also lacks expertise to make the diagnosis, and providing the medical data to a recipient that is external to the originating center.” Remarks page 14. This is not persuasive because each of these steps is abstract but for the general invocation of AI. A human can calculate a score, follow a rule about how high the score must be before making a diagnosis, and provide data to another party. While use of AI can confer eligibility, the AI in the claimed invention is recited at such a high level that it amounts to generally linking to the field of AI. As described in MPEP 2106.05(e), Generally linking the use of a judicial exception to a particular field does not amount to a practical application or significantly more than an abstract idea. Additional details surrounding the construction and training of the AI model would be required to do more than generally link the invention to AI. 
Applicant argues under Step 2B that the claimed invention improves the functioning of a computer “with respect to processing medical data that might include rare conditions. For example, the use of a quality score may help the AI system more quickly identify medical data or medical metadata that includes a rare condition and provide the data to an expert for diagnosis compared to other AI system.” Remarks page 14 and referring to pars. [0023] and [0026] of the Specification. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s ability to store data in a particular data structure (i.e., a self-referential database), the claimed invention purports to improve how medical data is analyzed. The claimed invention appears similar to the example improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii).
The prior art rejections are withdrawn as described above.
The double patenting rejections are withdrawn as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lyman (USP App. Pub. No. 2020/0161005) describes routing medical scans to different users based on qualification data (par. [0325]) but does not disclose numerous aspects of the claims such as the portions identified above as being missing form Sharma and Lindemer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant, can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626